Concurring Opinion.
Todd, J.
I concur in the decree just rendered ; but I think that the objections made to the bill of exceptions taken to the ruling of the judge <a quo touching the talesmen jurors are not tenable. The very fact that .-such bill was presented and signed is conclusive to my mind that the (ruling of the judge was adverse to the accused. The consent of the •opposite counsel must be presumed, considering the silence of the bill •••as to any objection made by tliem, and the fact to be presumed, that the bill was read and signed in their presence and in open court. I ’think, too, that it is sufficient that the bill should show the objections «nade to the motion filed, and that the judge can, if he chooses, add the treasons for his ruling, but that it is not sacramental that the reasons for the ruling should appear in the body of the bill, where the objections ■are distinctly set forth. I concur in the opinion as to that part of the 'bill that relates to the voluntary declaration of the accused on his preliminary examination, and I concur in the decree because I think there was no force in the objections made touching the empaneling of the Salesmen jurors.